— Cross appeals from a judgment of the Supreme Court, Kings County (Kramer, J.), dated September 17,1984, which, in effect, let stand the election of certain candidates to the position of State Committeeman of the Liberal Party.
Judgment vacated, without costs or disbursements, and proceeding dismissed as academic.
The petition seeks, inter alia, to have the names of the petitioners placed on the ballot for the position of State Committeeman of the Liberal Party.
Before the order to show cause herein was brought on for a hearing, the election was held, at which the names of the candidates in question appeared on the ballot. These candidates were elected and were thereafter certified. Accordingly, the proceeding is academic. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.